Citation Nr: 0820932	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel



INTRODUCTION

The veteran had active service from January 1968 to June 
1973.  He died in May 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida. 


FINDINGS OF FACT

1.  The veteran died in May 2003 at the age of 54. According 
to the Certificate of Death, the cause of his death was 
listed as liver cirrhosis due to hepatitis C. There was no 
autopsy performed. 

2.  The appellant is the veteran's surviving spouse.

3.  At the time of the veteran's death, service connection 
was established for diabetes associated with herbicide 
exposure, evaluated at 20 percent disabling.  

4.  The competent evidence does not establish that the 
veteran's death was causally related to active service or 
that a service-connected disability was either the principal 
or a contributory cause of the veteran's death.




CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1310, 5103, 5103A, (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).  Medical 
evidence is required to establish a causal connection between 
service or a disability of service origin and the veteran's 
death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as liver 
cirrhosis due to hepatitis C. It is noted that direct service 
connection has not been established for hepatitis C or any 
other renal disability, nor were any problems related to 
hepatitis C noted in service.  Moreover, the post-service 
medical evidence does not show any treatment or diagnoses 
referable to hepatitis C until May 2001, over twenty-five 
years after service.   
Additionally, the Board considers that compensation shall not 
be paid if a claimed disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110 (West 2007); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2004).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, § 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in the line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301(d) (2004).  
Furthermore, VA's General Counsel has confirmed that direct 
service connection for a disability that results from a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was 
filed after October 31, 1990.  See VAOGCPREC 7-99; VAOGCPREC 
2-98.  

Although under 38 C.F.R. § 3.301(c)(3) the isolated and 
infrequent use of drugs will not be considered willful 
misconduct, in this case, the veteran's records indicate 
chronic, as opposed to infrequent use of drugs.  For example, 
in a Department of the Air Force evaluation in April 1973, 
the physical profile officer noted that the veteran had been 
detected as a heroin abuser in September 1971, during his 
active service, but that the veteran had denied use of all 
drugs since that time. The officer went on to note that there 
was no evidence to suspect additional use of drugs since 
1971. 

An outpatient VA treatment record from May 2003 notes that 
the veteran admitted to IV drug use in the past and tattoos 
in the 1970's. Additionally, letters from family members and 
friends submitted to the RO in October 2003 indicate that the 
veteran frequently abused drugs.

The law states that no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs. 38 C.F.R. § 3.301. Thus, if the 
veteran contracted hepatitis C through the use of IV drugs, 
he is not entitled to service connection as a matter of law, 
regardless of whether the infection occurred during service. 
See, e.g., Sabonis v. Brown, 6 Vet. App. 426 (1994).  It 
could be argued that, if the veteran contracted hepatitis C 
because of a tattoo, which was mentioned in a May 2003 
outpatient VA treatment record, service connection 
should/could be warranted.  The record, however, specifically 
his separation exam in May 1973, does not indicate that that 
veteran had any tattoos at that time.  And, as noted above, 
any illegal intravenous drug use cannot serve as a basis for 
a grant of service connection for hepatitis C.  

The Board has additionally considered the appellant's 
assertion that the veteran's death from hepatitis C was 
caused by drug use, which began as a result of post-traumatic 
stress disorder (PTSD) acquired during service. However, the 
competent evidence of record does not show that the veteran 
was ever diagnosed with PTSD in accordance to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV), nor was he 
service-connected with PTSD. Although a letter dated January 
30, 2004, from a private physician indicates that the veteran 
suffered from PTSD, this report was completed after the 
veteran's death based on conversations with the veteran's 
widow, and not established through DSM-IV criteria. Lacking 
such diagnosis, a claim for service connection for PTSD must 
fail.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of a present disability there can be no 
valid claim). 

Also noted is that, the death certificate did not list a 
psychiatric disorder, including PTSD, as a contributing 
factor to his death. While the veteran's service medical 
records contain references to character and behavior 
disorders, under  38 C.F.R. § 3.303(c), personality disorders 
cannot be service connected. No references to PTSD were noted 
in the service medical records, nor in any VA outpatient 
treatment records. In fact, a VA outpatient treatment record 
from May 2003 shows that the veteran denied PTSD and 
depression. 

In the appellant's December 2004 substantive appeal, she 
maintains that the veteran's cause of death was related to 
PTSD which led to self-medication with drugs and sequent 
hepatitis, leading up to his death. Nonetheless, she has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In conclusion, the competent evidence of record fails to 
establish service connection for any hepatitis-related 
disorder, which caused his death.  Moreover, the appellant's 
argument submitted through her representative in June 2008, 
indicating that the veteran's anxiety resulted in his 
inability to property maintain his service-connected 
diabetes, has not been shown to relate to the veteran's 
hepatitis. As mentioned above, the weight of the evidence 
points to the veteran's intravenous drug use as the cause of 
his hepatitis. 

Here, at the time of his death, the veteran was service-
connected for diabetes, however, it has not been demonstrated 
by competent evidence that such service-connected disability 
caused or contributed substantially to the veteran's death.  
Indeed, the death certificate did not list diabetes as a 
contributing factor in the veteran's terminal liver 
cirrhosis.  No other competent evidence indicates that the 
diabetes was etiologically related to the cause of death, 
that it combined to cause death, or that it aided or lent 
assistance to the production of death.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.    

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the veteran's 
spouse prior to the transfer and certification of her case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993). The RO has obtained service medical 
records. Additionally, she submitted the veteran's death 
certificate. 

Furthermore, although a VA medical opinion was not obtained, 
the Board finds there is otherwise sufficient competent 
evidence of record (in the form of VA treatment records 
documenting the events leading up to the veteran's death and 
his death certificate) to make a decision on the claim.  The 
Board again notes that, due to the lengthy absence of 
treatment for hepatitis following separation from the 
veteran's active service, the veteran not having a DSM-IV 
diagnosis of PTSD, and the weight of the evidence indicating 
that the veteran's hepatitis C is most likely related to 
intravenous drug use, a medical opinion is not necessary. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


